      Case 6:15-cv-01517-AA   Document 420-1     Filed 11/05/18   Page 1 of 69




                                  No. 18-_____


     UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT


                  In re UNITED STATES OF AMERICA, et al.

              UNITED STATES OF AMERICA, et al., Petitioners,

                                        v.

  UNITED STATES DISTRICT COURT FOR THE DISTRICT OF OREGON,
                          Respondent,

                                       and

     KELSEY CASCADIA ROSE JULIANA, et al., Real Parties in Interest.


      On Petition for a Writ of Mandamus to the United States District Court
                for the District of Oregon (No. 6:15-cv-01517-AA)


              PETITION FOR A WRIT OF MANDAMUS AND
            EMERGENCY MOTION UNDER CIRCUIT RULE 27-3


                                        JEFFREY BOSSERT CLARK
                                        Assistant Attorney General
                                        JEFFREY H. WOOD
                                        ERIC GRANT
                                        Deputy Assistant Attorneys General
                                        ANDREW C. MERGEN
                                        SOMMER H. ENGELS
                                        ROBERT J. LUNDMAN
                                        Attorneys
                                        Environment and Natural Resources Division
                                        U.S. Department of Justice
                                        Post Office Box 7415
                                        Washington, D.C. 20044
                                        (202) 514-0943
Counsel for Petitioners                 eric.grant@usdoj.gov
      Case 6:15-cv-01517-AA     Document 420-1     Filed 11/05/18   Page 2 of 69




                      CIRCUIT RULE 27-3 CERTIFICATE

      Pursuant to Circuit Rule 27-3(a), I hereby certify that to avoid irreparable

harm to Petitioners United States of America, et al. (the government), relief is needed

in less than 21 days’ time.

      1.     Regarding Circuit Rule 27-3(a)(1), the government notified the Clerk

earlier today of its intention to file this mandamus petition and emergency motion.

The government so notified counsel for Real Parties in Interest (Plaintiffs) on

Sunday, November 4, 2018. The just-finalized petition and motion are being served

simultaneously with filing both via the district court’s CM/ECF system and via e-

mail to the below-stated addresses.

      2.     Regarding Circuit Rule 27-3(a)(3)(i), counsel are as follows:

      Counsel for the Government:

      Eric Grant
      (202) 514-0943
      eric.grant@usdoj.gov

      Andrew C. Mergen
      (202) 514-2813
      andy.mergen@usdoj.gov

      Sommer H. Engels
      (202) 353-7712
      sommer.engels@usdoj.gov

      Robert J. Lundman
      (202) 514-2946
      robert.lundman@usdoj.gov



                                           i
      Case 6:15-cv-01517-AA     Document 420-1    Filed 11/05/18   Page 3 of 69




      Environment and Natural Resources Division
      U.S. Department of Justice
      Post Office Box 7415
      Washington, D.C. 20044

      Counsel for Plaintiffs:

      Julia A. Olson
      (415) 786-4825
      JuliaAOlson@gmail.com
      Wild Earth Advocates
      1216 Lincoln Street
      Eugene, Oregon 97401
      Philip L. Gregory
      (650) 278-2957
      pgregory@gregorylawgroup.com
      Gregory Law Group
      1250 Godetia Drive
      Redwood City, California 94062
      Andrea K. Rodgers
      (206) 696-2851
      Andrearodgers42@gmail.com
      Law Offices of Andrea K. Rodgers
      3026 NW Esplanade
      Seattle, Washington 98117

      3.     Regarding Circuit Rule 27-3(a)(3)(ii), the facts showing the existence

and nature of the claimed emergency are set forth in detail below in in the Statement

of the Case (pp. 3-10) and in Part III of the Argument (pp. 35-37). In brief, the

government respectfully requests emergency relief in this matter because it faces a

trial that Plaintiffs seek to commence as early as “the latter part of the week of

November 12” (i.e., next week) and that is estimated to last approximately 50 trial

days, or 10 full weeks.

                                         ii
      Case 6:15-cv-01517-AA    Document 420-1       Filed 11/05/18     Page 4 of 69




      4.     Regarding Circuit Rule 27-3(a)(3)(iii), Plaintiffs’ counsel were notified

of this mandamus petition and emergency motion via an e-mail sent on Sunday,

November 4. Plaintiffs’ counsel are being served with the just-finalized petition and

motion simultaneously with filing both via the district court’s CM/ECF system and

via e-mail to the above-stated addresses.

      5.     Regarding Circuit Rule 27-3(a)(4), the government is seeking relief

from the district court in a motion filed earlier today, Monday, November 5.

                                             s/ Eric Grant
                                             Eric Grant

                                             Counsel for Petitioners




                                            iii
        Case 6:15-cv-01517-AA               Document 420-1             Filed 11/05/18         Page 5 of 69




                                         TABLE OF CONTENTS

CIRCUIT RULE 27-3 CERTIFICATE ......................................................................i 

TABLE OF AUTHORITIES ....................................................................................vi 

INTRODUCTION ..................................................................................................... 1 

STATEMENT OF JURISDICTION.......................................................................... 2 

STATEMENT OF THE ISSUES............................................................................... 2 

STATEMENT OF THE CASE .................................................................................. 3 

ARGUMENT ........................................................................................................... 10 

I.       If the district court declines to certify its orders for interlocutory
         appeal under 28 U.S.C. § 1292(b), this Court should issue a writ
         of mandamus directing the district court to dismiss this action .................... 10 

         A.       The government has a right to relief from the district court’s
                  refusal to dismiss this fundamentally misguided action ..................... 13 

                  1.       The district court clearly and indisputably erred by
                           exercising jurisdiction over the action ...................................... 13 

                           a.       Plaintiffs lack Article III standing .................................. 13 

                           b.       Federal courts may not entertain this action
                                    in any event ..................................................................... 18 

                  2.       The district court clearly and indisputably erred by
                           allowing the claims to proceed outside the binding
                           framework of the APA .............................................................. 20 

                  3.       The district court clearly and indisputably erred by
                           allowing the claims to proceed on the merits ........................... 23 

                           a.       Substantive due process .................................................. 23 

                           b.       Public-trust doctrine ....................................................... 26 


                                                          iv
        Case 6:15-cv-01517-AA               Document 420-1            Filed 11/05/18        Page 6 of 69




         B.       The government has no other adequate means to attain
                  relief from the district court’s refusal to terminate these
                  fundamentally misguided and improper proceedings ........................ 27 

         C.       Mandamus relief is appropriate under the circumstances ................... 31 

II.      Alternatively, if the district court declines to certify its orders for
         interlocutory appeal under 28 U.S.C. § 1292(b), this Court should
         issue a writ of mandamus directing the district court to do so ...................... 33 

III.     In any event, this Court should immediately grant a stay of pro-
         ceedings in the district court pending consideration of this petition ............. 34 

CONCLUSION ........................................................................................................ 38 

STATEMENT OF RELATED CASES

CERTIFICATE OF COMPLIANCE

CERTIFICATE OF SERVICE




                                                          v
        Case 6:15-cv-01517-AA              Document 420-1           Filed 11/05/18        Page 7 of 69




                                     TABLE OF AUTHORITIES

                                                     Cases

Abelesz v. OTP Bank,
      692 F.3d 638 (7th Cir. 2012) ......................................................................... 32

Alec L. ex rel. Loorz v. McCarthy,
      561 Fed. Appx. 7 (D.C. Cir.),
      cert. denied, 135 S. Ct. 774 (2014)................................................................ 26

American Electric Power v. Connecticut,
     564 U.S. 410 (2011).................................................................................16, 25

Armstrong v. Exceptional Child Center, Inc.,
     135 S. Ct. 1378 (2015)............................................................................. 22-23

Center for Biological Diversity v. U.S. Department of Interior,
      563 F.3d 466 (D.C. Cir. 2009) ....................................................................... 15

Cheney v. U.S. District Court,
     542 U.S. 367 (2004).................................. 10, 12-13, 19, 27-28, 31-32, 34, 37

Clapper v. Amnesty International USA,
     568 U.S. 398 (2013)....................................................................................... 14

DaimlerChrysler Corp. v. Cuno,
     547 U.S. 332 (2006)........................................................................... 13, 19-20

Drakes Bay Oyster Co. v. Jewell,
     747 F.3d 1073 (9th Cir. 2014) ....................................................................... 35

Fernandez-Roque v. Smith,
     671 F.2d 426 (11th Cir. 1982) ....................................................................... 33

Grupo Mexicano de Desarrollo, S.A. v. Alliance Bond Fund,
     Inc., 527 U.S. 308 (1999) .............................................................................. 19

Guaranty Trust Co. v. York,
     326 U.S. 99 (1945)......................................................................................... 19



                                                        vi
        Case 6:15-cv-01517-AA              Document 420-1           Filed 11/05/18        Page 8 of 69




Hilton v. Braunskill,
      481 U.S. 770 (1987)....................................................................................... 35

In re Justices of Supreme Court of Puerto Rico,
       695 F.2d 17 (1st Cir. 1982)......................................................................28, 32

In re Kellogg Brown & Root, Inc.,
       756 F.3d 754 (D.C. Cir. 2014),
       cert. denied, 135 S. Ct. 1163 (2015)........................................................28, 32

In re Roman Catholic Diocese of Albany, New York, Inc.,
       745 F.3d 30 (2d Cir. 2014) ...................................................................... 31-32

In re United States,
       884 F.3d 830 (9th Cir. 2018) .....................................................................5, 34

In re United States,
       895 F.3d 1101 (9th Cir. 2018) ......................................................................... 6

In re United States,
       No. 18-72776 (9th Cir. Nov. 2, 2018) .......................................................9, 38

Lexmark International, Inc. v. Static Control Components,
     Inc., 572 U.S. 118 (2014) .............................................................................. 14

Lujan v. Defenders of Wildlife,
      504 U.S. 555 (1992)................................................................................. 14-17

Lujan v. National Wildlife Federation,
      497 U.S. 871 (1990)....................................................................................... 22

Martin v. Franklin Capital Corp.,
      546 U.S. 132 (2005)................................................................................. 33-34

Missouri v. Jenkins,
     515 U.S. 70 (1995)......................................................................................... 19

National Audubon Society v. Superior Court,
      33 Cal. 3d 419,
      cert. denied, 464 U.S. 977 (1983).................................................................. 26



                                                       vii
        Case 6:15-cv-01517-AA              Document 420-1           Filed 11/05/18        Page 9 of 69




Nken v. Holder,
      556 U.S. 418 (2009)....................................................................................... 35

Norton v. Southern Utah Wilderness Alliance,
     542 U.S. 55 (2004)......................................................................................... 22

Obergefell v. Hodges,
     135 S. Ct. 2584 (2015)................................................................................... 25

Perez v. Mortgage Bankers Ass’n,
      135 S. Ct. 1199 (2015)................................................................................... 29

Plaut v. Spendthrift Farm, Inc.,
      514 U.S. 211 (1995)....................................................................................... 18

PPL Montana, LLC v. Montana,
     565 U.S. 576 (2012)....................................................................................... 26

Roe v. Wade,
      410 U.S. 113 (1973)....................................................................................... 25

Schlesinger v. Reservists Committee to Stop the War,
      418 U.S. 208 (1974)....................................................................................... 15

Seminole Tribe of Florida v. Florida,
     517 U.S. 44 (1996)......................................................................................... 23

Simon v. Eastern Kentucky Welfare Rights Organization,
     426 U.S. 26 (1976)......................................................................................... 17

Tagg Bros. & Moorhead v. United States,
     280 U.S. 420 (1930)....................................................................................... 30

Unemployment Compensation Commission v. Aragon,
    329 U.S. 143 (1946)....................................................................................... 30

United States v. Burr,
      25 F. Cas. 30 (No. 14,692d) (C.C. Va. 1807)................................................ 33

United States v. Carlo Bianchi & Co.,
      373 U.S. 709 (1963)....................................................................................... 30

                                                       viii
       Case 6:15-cv-01517-AA              Document 420-1           Filed 11/05/18        Page 10 of 69




Vermont Agency of Natural Resources v. United States
     ex rel. Stevens, 529 U.S. 765 (2000) ............................................................. 19

Warth v. Seldin,
     422 U.S. 490 (1975)....................................................................................... 16

Washington Environmental Council v. Bellon,
     732 F.3d 1131 (9th Cir. 2013) .................................................................16, 18

Washington v. Glucksberg,
     521 U.S. 702 (1997)....................................................................................... 24

Webster v. Doe,
     486 U.S. 592 (1988)....................................................................................... 21

Western Radio Services Co. v. U.S. Forest Service,
     578 F.3d 1116 (9th Cir. 2009),
     cert. denied, 559 U.S. 1106 (2010) ............................................................... 21

Wilkie v. Robbins,
      551 U.S. 537 (2007)....................................................................................... 21

Wong Yang Sung v. McGrath,
     339 U.S. 33 (1950)......................................................................................... 29




                                                        ix
       Case 6:15-cv-01517-AA                  Document 420-1               Filed 11/05/18          Page 11 of 69




                               Constitution, Statutes, and Court Rules

United States Constitution

         art. I, § 1 ......................................................................................................... 31

         art. II, § 1, cl. 1............................................................................................... 31

         art. III, § 1 ...................................................................................................... 18

Administrative Procedure Act

         5 U.S.C. § 702.......................................................................................... 20-21

         5 U.S.C. § 706................................................................................................ 21

28 U.S.C. § 1291 ...................................................................................................... 27

28 U.S.C. § 1292 ......................................................... 1-2, 6, 8, 10-11, 27, 33-34, 38

Clean Air Act, 42 U.S.C. § 7607 ............................................................................. 30

All Writs Act, 28 U.S.C. § 1651 ..........................................................................2, 34

Fed. R. App. P. 21 ...................................................................................................... 2

9th Cir. General Order 6.8a...................................................................................... 34

                                                  Other Authority

16 Charles Alan Wright et al., Federal Practice and Procedure
     (3d ed. 2005 & Supp. 2018)

         § 3932 ............................................................................................................ 28

         § 3933.1 ......................................................................................................... 32




                                                               x
     Case 6:15-cv-01517-AA     Document 420-1     Filed 11/05/18   Page 12 of 69




                                 INTRODUCTION

      After nearly 19 months of proceedings in this Court and in the Supreme Court

— encompassing four mandamus petitions and two stay applications — the Supreme

Court’s November 2, 2018 order points to the appropriate roadmap for this action.

That order makes clear that it is proper for Petitioners United States of America, et

al. (the government) to seek a writ of mandamus from this Court directing dismissal

of Plaintiffs’ action, and the government accordingly files this petition. The order

also makes clear that the government has satisfied the standard for certification of

district court orders for interlocutory appeal under 28 U.S.C. § 1292(b). Therefore,

the government is simultaneously moving the district court reconsider its decision

declining to certify its orders denying the government’s dispositive motions and to

stay all proceedings pending resolution of that motion and this petition.

      If the district court grants certification and stays all proceedings, as the

Supreme Court has signaled that it should, it will obviate the need for this Court’s

intervention by way of mandamus. If, however, the district court declines to grant

certification (despite the Supreme Court’s clear guidance to the contrary), this Court

would need to intervene to provide the pretrial appellate review contemplated by the

Supreme Court. The government accordingly submits this petition asking this Court

— in the event that the district court does not grant the government’s request for

certification and a stay — either (1) to grant a writ of mandamus ordering dismissal



                                          1
     Case 6:15-cv-01517-AA       Document 420-1    Filed 11/05/18   Page 13 of 69




of the action or (2) to grant a writ of mandamus directing the district court to certify

its decisions on the government’s dispositive motions for interlocutory appeal under

§ 1292(b); and, in any event, (3) to stay litigation in the district court pending

resolution of this petition.

      To be clear, the government hopes that this Court’s intervention through

extraordinary relief will not be necessary. The government is doing everything in

its power to persuade the district court to follow the Supreme Court’s guidance and

to certify its decisions for interlocutory appeal. But if the district court declines to

do so, this Court should intervene to provide the relief that the Supreme Court has

expressly stated “may be available in” this Court — and that is plainly warranted

given the fundamental defects in Plaintiffs’ action. ECF No. 416, at 2.

                         STATEMENT OF JURISDICTION

      This Court has authority to issue the requested relief pursuant to the All Writs

Act, 28 U.S.C. § 1651(a), and Rule 21 of the Federal Rules of Appellate Procedure.

                           STATEMENT OF THE ISSUES

      1.     Whether this Court should issue a writ of mandamus directing the

district court to dismiss this action.

      2.     Whether, in the alternative, this Court should issue a writ of mandamus

directing the district court to certify its denials of the government’s dispositive

motion for interlocutory appeal pursuant to 28 U.S.C. § 1292(b).



                                           2
     Case 6:15-cv-01517-AA     Document 420-1     Filed 11/05/18   Page 14 of 69




      3.     Whether, in any event, this Court should immediately grant a stay of

proceedings in the district court pending consideration of this petition.

                          STATEMENT OF THE CASE

      Plaintiffs are a group of minor children and an organization representing them.

They brought this action in August 2015 against President Obama (for whom

President Trump was later substituted), the Executive Office of the President, three

sub-components within that office, and eight Cabinet departments and agencies for

allegedly violating their rights under the Constitution and a purported federal public

trust which, they asserted, conferred on them a substantive right to certain climate

conditions. See generally ECF No. 7 (operative complaint). Among other relief,

Plaintiffs asked the district court to order the President and other officials and

agencies named as defendants to “prepare and implement an enforceable national

remedial plan to phase out fossil fuel emissions and draw down excess atmospheric

CO2.” Id. at 94.

      The government moved to dismiss Plaintiffs’ claims on several grounds,

including lack of standing, failure to state a cognizable constitutional claim, and

failure to state a claim on a public trust theory. ECF No. 27. In November 2016,

the district court denied that motion, ECF No. 83, and it later declined to certify its

order for interlocutory appeal, ECF No. 172 (June 8, 2017). The court ruled that

Plaintiffs had established Article III standing by alleging that they had been harmed



                                          3
     Case 6:15-cv-01517-AA     Document 420-1     Filed 11/05/18   Page 15 of 69




by the effects of climate change through increased droughts, wildfires, and flooding;

and that the government’s regulation of (and failure to further regulate) fossil fuels

had caused Plaintiffs’ injuries. The court further determined that it could redress

those injuries by “order[ing] Defendants to cease their permitting, authorizing, and

subsidizing of fossil fuels and, instead, move to swiftly phase out CO2 emissions, as

well as take such other action necessary to ensure that atmospheric CO2 is no more

concentrated than 350 ppm by 2100, including to develop a national plan to restore

Earth’s energy balance, and implement that national plan so as to stabilize the

climate system.” ECF No. 83, at 28 (quoting complaint); see generally id. at 18-28.

      On the merits, the district court held that Plaintiffs had stated a claim under

the Fifth Amendment’s Due Process Clause and a federal public trust doctrine. Id.

at 28-51.   The court found in the Fifth Amendment’s protection against the

deprivation of “life, liberty, or property, without due process of law,” a previously

unrecognized fundamental right to a “climate system capable of sustaining human

life,” and the court determined that Plaintiffs had adequately alleged infringement

of that fundamental right. ECF No. 83, at 32. The court also held that Plaintiffs had

adequately stated a claim under a federal public trust doctrine, which it held imposes

a judicially enforceable prohibition on the federal government against “depriving a

future legislature of the natural resources necessary to provide for the well-being and

survival of its citizens.” Id. at 37 (quoting amicus brief in support of Plaintiffs).



                                          4
     Case 6:15-cv-01517-AA     Document 420-1     Filed 11/05/18   Page 16 of 69




Plaintiffs’ claims under this public trust rationale, the court concluded, are also

“properly categorized as substantive due process claims.” Id. at 51.

      The government petitioned this Court for a writ of mandamus to halt these

deeply flawed proceedings. This Court stayed the litigation for seven-and-a-half

months but ultimately denied the petition without prejudice. In re United States, 884

F.3d 830, 838 (9th Cir. 2018). Specifically, the Court “decline[d] to exercise [its]

discretion to grant mandamus relief at [that] stage of the litigation.” Id. at 838. The

Court explained, however, that “[c]laims and remedies often are vastly narrowed as

litigation proceeds,” and that it had “no reason to assume this case will be any

different.” Id. The Court observed that the government could continue to “raise and

litigate any legal objections [it may] have,” id. at 837, and the Court added that the

government remains free to “seek[] mandamus in the future,” id. at 838.

      Consistent with this Court’s opinion, the government moved for judgment on

the pleadings, ECF No. 195, arguing that Plaintiffs’ claims should be dismissed in

their entirety, and for summary judgment, ECF No. 207, arguing that the district

court should enter judgment in favor of the government on all of Plaintiffs’ claims.

The government also moved for a protective order precluding all discovery. ECF

No. 196. On June 29, 2018, the district court denied the government’s motion for a

protective order. ECF No. 300. On July 18, 2018, the district court held argument

on the dispositive motions and took them under advisement.



                                          5
     Case 6:15-cv-01517-AA       Document 420-1     Filed 11/05/18   Page 17 of 69




      While the two dispositive motions were still pending and after the district

court had denied the government’s motion for a protective order barring discovery,

the government sought relief from both this Court and the Supreme Court. ECF

No. 308-1; ECF No. 321-1.         Both courts denied the requested relief without

prejudice.   This Court determined that “[a]bsent a specific discovery order,

mandamus relief remains premature.” In re United States, 895 F.3d 1101, 1105 (9th

Cir. 2018). The Supreme Court denied the government’s application “without

prejudice” because it was “premature.” ECF No. 330-1. The Court also stated that

the “breadth of [Plaintiffs’] claims is striking, however, and the justiciability of those

claims presents substantial grounds for difference of opinion.” Id. It instructed the

district court to “take these concerns into account in assessing the burdens of

discovery and trial, as well as the desirability of a prompt ruling on the Government’s

pending dispositive motions.” Id. The Supreme Court clearly referenced the

standard for certification in 28 U.S.C. § 1292(b), which provides (emphasis added):

      When a district judge, in making in a civil action an order not otherwise
      appealable under this section, shall be of the opinion that such order
      involves a controlling question of law as to which there is substantial
      ground for difference of opinion and that an immediate appeal from the
      order may materially advance the ultimate termination of the litigation,
      he shall so state in writing in such order.

      Despite the Supreme Court’s expectation of a “prompt ruling” on the

government’s dispositive motions, ECF No. 330-1, the district court issued no ruling

on those motions for more than two months after the Supreme Court’s order, which


                                            6
     Case 6:15-cv-01517-AA      Document 420-1     Filed 11/05/18   Page 18 of 69




itself came more than two months after the motions were filed. With the trial date

of October 29, 2018 just weeks away, the government on October 5 filed another

stay request in the district court. The government informed the court that it planned

to file a petition for a writ of mandamus (or, in the alternative, a petition for a writ

of certiorari) in the Supreme Court, and it asked the district court to stay discovery

and trial pending the Supreme Court’s resolution of that petition. ECF No. 361. The

court ultimately denied the request. ECF No. 374. On October 15 — roughly five

months after the government’s dispositive motions were filed and only two weeks

before the start of the scheduled trial — the court issued an opinion largely denying

the motions and declining to certify its ruling for interlocutory appeal. ECF No. 369.

      The district court granted two narrow aspects of the government’s motions.

First, the court dismissed the President from the action, but only “without prejudice”

and while warning that it “is not possible to know how developments to the record

in the course of the litigation may change the analysis,” such that the court could

“not conclude with certainty that President Trump will never become essential to

affording complete relief.” Id. at 18-19. Second, the court granted summary

judgment to the government on Plaintiffs’ “freestanding claim under the Ninth

Amendment,” which the court held “not viable as a matter of law.” Id. at 56.

      The district court otherwise denied the government’s motions. The court

rejected the government’s argument that Plaintiffs were required to assert only



                                           7
      Case 6:15-cv-01517-AA    Document 420-1     Filed 11/05/18   Page 19 of 69




challenges to specific agency actions under the APA, concluding that the “APA does

not govern” claims seeking equitable relief for alleged constitutional violations

based on “aggregate action by multiple agencies.” Id. at 25. The court also rejected

the government’s argument that Plaintiffs had failed to establish standing at the

summary-judgment stage, largely by reiterating its analysis from the motion-to-

dismiss stage. Id. at 29-45. The court likewise reiterated its earlier holdings on the

government’s other central arguments. Id. at 25-27, 45-48, 54-55. The court

addressed Plaintiffs’ equal protection claim for the first time, allowing the claim to

proceed because it “would be aided by further development of the factual record.”

Id. at 59.

       The district court again declined to certify its order for interlocutory appeal

under 28 U.S.C. § 1292(b), which authorizes certification where (among other

requirements) an “order involves a controlling question of law as to which there is

substantial ground for difference of opinion.” See ECF No. 369, at 59-61. The court

did not address the Supreme Court’s express statement that “the justiciability of

[Plaintiffs’] claims presents substantial grounds for difference of opinion.” ECF

No. 330-1.

       With less than two weeks remaining before the scheduled 10-week trial, the

government again sought relief from both this Court and the Supreme Court. ECF

No. 390; ECF No. 391. On October 19, the Chief Justice ordered that “discovery



                                          8
     Case 6:15-cv-01517-AA       Document 420-1      Filed 11/05/18   Page 20 of 69




and trial in the [district court] are stayed pending . . . further order of the undersigned

or of the Court.” ECF No. 399. Consequently, the district court vacated “all trial

dates and associated deadlines.” ECF No. 404. In light of those developments, this

Court on Friday, November 2 denied as moot the government’s emergency motion

for a stay of the trial. In re United States, No. 18-72776, ECF No. 5, at 2.

      Later that same day, the Supreme Court again denied the government’s

application for relief “without prejudice,” this time on the ground that “adequate

relief may be available in the United States Court of Appeals for the Ninth Circuit.”

ECF No. 416, at 2. The Supreme Court explained:

             Although the Ninth Circuit has twice denied the Government’s
      request for mandamus relief, it did so without prejudice. And the
      court’s basis for denying relief rested, in large part, on the early stage
      of the litigation, the likelihood that plaintiffs’ claims would narrow as
      the case progressed, and the possibility of attaining relief through
      ordinary dispositive motions. Those reasons are, to a large extent, no
      longer pertinent. The 50-day trial was scheduled to begin on
      October 29, 2018, and is being held in abeyance only because of the
      current administrative stay.

Id. at 3. The Supreme Court also vacated the Chief Justice’s October 19 order

temporarily staying discovery and trial in the district court. Id.

      Still later that same day, Plaintiffs asked the district court for “an immediate

status conference in order to set a date for the Pre-Trial Conference and the

commencement of trial.” ECF No. 405. Plaintiffs also made ten pretrial motion-

related filings. ECF Nos. 406-415. As stated in a letter sent to the government on



                                            9
     Case 6:15-cv-01517-AA      Document 420-1     Filed 11/05/18   Page 21 of 69




November 3, Plaintiffs “will request that the Court hold the Pre-Trial Conference on

November 8 or 9,” and that trial commence as early as “the latter part of the week

of November 12.” Exhibit 2, at 3 (filed concurrently herewith).

      Earlier today, the government filed a motion asking the district court to

reconsider its denials of the government’s requests to certify the court’s orders for

interlocutory appeal under 28 U.S.C. § 1292(b), and an accompanying request for a

stay pending consideration of that motion and this petition. ECF Nos. 418-419.

                                    ARGUMENT

I.    If the district court declines to certify its orders for interlocutory
      appeal under 28 U.S.C. § 1292(b), this Court should issue a writ
      of mandamus directing the district court to dismiss this action.

      A writ of mandamus is warranted when a party establishes that (1) the “right

to issuance of the writ is clear and indisputable”; (2) the party has “no other adequate

means to attain the relief ” sought; and (3) “the writ is appropriate under the

circumstances.” Cheney v. U.S. District Court, 542 U.S. 367, 380-81 (2004)

(internal quotation marks omitted).       Mandamus is reserved for “exceptional

circumstances amounting to a judicial usurpation of power,” and to “confine” a

lower court “to a lawful exercise of its prescribed jurisdiction.” Id. at 380 (same);

accord ECF No. 416, at 1.

      Those are the circumstances of this case. Plaintiffs’ position amounts to the

remarkable assertion that permitting or encouraging the combustion of fossil fuels



                                          10
     Case 6:15-cv-01517-AA      Document 420-1     Filed 11/05/18   Page 22 of 69




violates the Due Process Clause of the Constitution and that a single district court in

an action brought by a handful of Plaintiffs may decree the end of the carbon-based

features of the United States’ energy system, without regard to the statutory and

regulatory framework that Congress enacted for the responsible agencies to address

such issues with broad public input. Months ago, the Supreme Court flagged the

“striking” breadth of those claims and the “substantial” doubts about their

justiciability, reciting the standard for interlocutory certification and thereby

indicating that appellate review is warranted before trial. ECF No. 330-1. Days ago,

the Supreme Court further stated that “the ‘striking’ breadth of plaintiffs’ claims

‘presents substantial grounds for difference of opinion,’ ” this time expressly citing

28 U.S.C. § 1292(b). ECF No. 416, at 2.

      In light of the Supreme Court’s clear guidance, the government has sought

reconsideration of the district court decision not to certify its orders denying the

government’s dispositive motions for interlocutory appeal under § 1292(b). The

government is hopeful that the district court will grant that request, which would

obviate the need for this Court to act on this petition. But if the district court again

declines to certify its orders for interlocutory appeal (despite the Supreme Court’s

clear guidance that it should), mandamus from this Court will be warranted to ensure

the pretrial appellate review contemplated by the Supreme Court.




                                          11
     Case 6:15-cv-01517-AA     Document 420-1     Filed 11/05/18   Page 23 of 69




      The factors for mandamus are readily satisfied. Given the manifest absence

of Article III jurisdiction and the egregious defects in Plaintiffs’ claims, the

government has established a “clear and indisputable” right to relief. Cheney, 542

U.S. at 381. The government has “no other adequate means” to “attain the relief ” it

seeks before an unjustified trial that would “threaten the separation of powers.” Id.

at 380-81. And issuance of “the writ is appropriate under the circumstances.” Id. at

381. Indeed, as the Supreme Court noted in its November 2 order, the “traditional

use of the writ . . . has been to confine” a lower court “to a lawful exercise of its

prescribed jurisdiction.” ECF No. 416, at 1 (quoting Cheney, 542 U.S. at 380).

Mandamus is especially appropriate here, because it is the only way “to prevent a

lower court from interfering with a coequal branch’s ability to discharge its

constitutional responsibilities.” Cheney, 542 U.S. at 382.

      The government recognizes that this Court has already denied mandamus

petitions in this case several times. But as the Supreme Court explained, this Court’s

earlier “basis for denying relief rested, in large part, on the early stage of the

litigation, the likelihood that plaintiffs’ claims would narrow as the case progressed,

and the possibility of attaining relief through ordinary dispositive motions.” ECF

No. 416, at 3. The Supreme Court expressly stated that “[t]hose reasons are, to a

large extent, no longer pertinent,” and that “adequate relief” for the government

accordingly “may be available” in this Court. Id. at 2-3. In light of the Supreme



                                          12
     Case 6:15-cv-01517-AA      Document 420-1      Filed 11/05/18   Page 24 of 69




Court’s order, the government respectfully requests that this Court consider this

renewed request and grant the requested relief.

      A.     The government has a right to relief from the district court’s
             refusal to dismiss this fundamentally misguided action.

      The government’s right to the dismissal of this action is clear and indisputable.

Plaintiffs’ implausible and far-reaching claims are procedurally and substantially

defective in at least three independent ways.

             1.     The district court clearly and indisputably erred by
                    exercising jurisdiction over the action.

      Most fundamentally, the district court lacks jurisdiction over Plaintiffs’

claims. The Supreme Court has reiterated that “no principle is more fundamental to

the judiciary’s proper role in our system of government than the constitutional

limitation of federal-court jurisdiction to actual cases or controversies.”

DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 341 (2006) (internal quotation marks

omitted). Enforcing this limitation accords with the “traditional use of the writ,” i.e.,

to “confine” a lower court “to a lawful exercise of its prescribed jurisdiction.” ECF

No. 416, at 1 (quoting Cheney, 542 U.S. at 380). Plaintiffs’ action fails to qualify as

a case or controversy within the meaning of Article III for at least two reasons.

                    a.     Plaintiffs lack Article III standing.

      To demonstrate standing, Plaintiffs must prove that (1) they “have suffered an

injury in fact,” i.e., “an invasion of a legally protected interest which is (a) concrete



                                           13
     Case 6:15-cv-01517-AA       Document 420-1     Filed 11/05/18   Page 25 of 69




and particularized,” and “(b) actual or imminent, not conjectural or hypothetical”;

(2) the injury is “fairly . . . trace[able] to the challenged action of the defendant, and

not . . . th[e] result [of ] the independent action of some third party not before the

court”; and (3) it is “likely, as opposed to merely speculative, that the injury will be

redressed by a favorable decision.” Lujan v. Defenders of Wildlife, 504 U.S. 555,

560-61 (1992) (citations and internal quotation marks omitted; brackets in original).

The purpose of these standing requirements is “to prevent the judicial process from

being used to usurp the powers of the political branches.” Clapper v. Amnesty

International USA, 568 U.S. 398, 408 (2013). “In keeping with [that] purpose,” a

court’s inquiry must be “especially rigorous when reaching the merits of the dispute

would force [it] to decide whether an action taken by one of the other two branches

of the Federal Government was unconstitutional.” Id. (internal quotation marks

omitted). All three standing requirements must be satisfied to invoke a court’s

jurisdiction. Defenders of Wildlife, 504 U.S. at 560-61. Plaintiffs here cannot satisfy

any of the three standing requirements.

      First, as to injury, Plaintiffs fail to satisfy the standing requirement because

they assert “generalized grievance[s],” id. at 575, not the invasion of a “legally

protected” interest that is “concrete and particularized,” id. at 560; accord, e.g.,

Lexmark International, Inc. v. Static Control Components, Inc., 572 U.S. 118, 125,

127 n.3 (2014). This Court has made clear that “standing to sue may not be



                                           14
     Case 6:15-cv-01517-AA       Document 420-1     Filed 11/05/18   Page 26 of 69




predicated upon an interest . . . which is held in common by all members of the

public, because of the necessarily abstract nature of the injury all citizens share.”

Schlesinger v. Reservists Committee to Stop the War, 418 U.S. 208, 220 (1974).

      Plaintiffs’ asserted injuries are quintessential generalized grievances rather

than challenges to the invasion of a distinct, legally protected interest. The asserted

injuries arise from a diffuse, global phenomenon that affects every other person in

their communities, in the United States, and throughout the world. Those injuries

are “not focused any more on these [Plaintiffs] than [they are] on the remainder of

the world’s population,” and so they are “too generalized to establish standing.”

Center for Biological Diversity v. U.S. Department of Interior, 563 F.3d 466, 478

(D.C. Cir. 2009).

      Second, even if Plaintiffs adequately alleged judicially cognizable injuries,

they cannot establish that those injuries were caused by the broad, undifferentiated

aggregation of the largely unspecified government actions that they challenge, much

less the particular and specifically identified actions that must be the focus of judicial

review. Defenders of Wildlife, 504 U.S. at 560. Plaintiffs principally complain of

the government’s regulation (or lack thereof ) of private parties not before the district

court. Among their widely scattered objections, for example, Plaintiffs claim that

the United States subsidizes the fossil-fuel industry. ECF No. 7, ¶¶ 171-178

(operative complaint). But when a plaintiff ’s alleged harms may have been caused



                                           15
     Case 6:15-cv-01517-AA     Document 420-1     Filed 11/05/18   Page 27 of 69




directly by the conduct of parties other than the defendants (and only indirectly by

the defendants), it is “substantially more difficult to meet the minimum requirement”

of Article III: “to establish that, in fact, the asserted injury was the consequence of

the defendants’ actions, or that prospective relief will remove the harm.” Warth v.

Seldin, 422 U.S. 490, 504-05 (1975); accord Defenders of Wildlife, 504 U.S. at 562.

      Showing causation is especially difficult given the complex interaction of

greenhouse gases in the global atmosphere. As the Supreme Court has explained,

“emissions in New Jersey may contribute no more to flooding in New York than

emissions in China.” American Electric Power Co. v. Connecticut, 564 U.S. 410,

422 (2011).    But even Plaintiffs’ broad challenge does not suggest that the

government can control “emissions in China.” Id. The types of regulatory decisions

referenced by Plaintiffs and the district court — such as permitting livestock grazing

and setting “energy and efficiency standards,” ECF No. 369, at 39 — are remarkably

attenuated from the specific injuries alleged, such as “the magnitude of rainfall and

the extent of flooding” near one Plaintiff’s home or “the pattern of drought that led”

another Plaintiff to relocate, id. at 41. In short, there is no “causal nexus” between

the amorphously described decisions challenged by Plaintiffs and the specific harms

alleged. See Washington Environmental Council v. Bellon, 732 F.3d 1131, 1143 (9th

Cir. 2013) (finding no causation in similar case). To the contrary, there is “a natural

disjunction between Plaintiffs’ localized injuries and the greenhouse effect.” Id.



                                          16
     Case 6:15-cv-01517-AA      Document 420-1      Filed 11/05/18   Page 28 of 69




      Third, even if Plaintiffs could somehow establish cognizable injury-in-fact

and causation, they could not establish that their asserted injuries likely could be

redressed by an order of a federal court. Defenders of Wildlife, 504 U.S. at 560.

Plaintiffs have not even begun to articulate a remedy within a federal court’s

authority to award that could move the needle on the complex phenomenon of global

climate change, much less likely redress their alleged injuries. See, e.g., Simon v.

Eastern Kentucky Welfare Rights Organization, 426 U.S. 26, 40-46 (1976) (holding

that plaintiffs challenging tax subsidies for hospitals serving indigent patients lacked

standing where they could only speculate whether a change in policy would “result

in [the plaintiffs] receiving the hospital services they desire”).

      The district court has repeatedly assumed that it has the authority to order the

government to “prepare and implement an enforceable national remedial plan to

phase out fossil fuel emissions and draw down excess atmospheric CO2.” ECF

No. 83, at 12-13, 26-27 (quoting ECF No. 7, at 94). In its most recent order, the

court recites some of the “actions” that the government could take to redress

Plaintiffs’ asserted injuries. These include drastic measures like phasing out all

greenhouse gas emissions “within several decades” or converting the Nation’s entire

electricity generation infrastructure to “100 percent clean, renewable wind, water,

and sunlight” sources. ECF No. 369, at 43-44 (internal quotation marks and brackets

omitted).



                                           17
     Case 6:15-cv-01517-AA     Document 420-1     Filed 11/05/18   Page 29 of 69




      But neither Plaintiffs nor the court has cited any legal authority that would

permit such an unprecedented usurpation of legislative and executive authority by

an Article III court, essentially placing a single district court in Oregon — acting at

the behest of a few individuals having one particular perspective on the complex

issues involved — in charge of directing American energy and environmental policy.

Nor have Plaintiffs or the district court grappled with the fact that reducing the

carbon emissions arguably within the control of the government would likely still

fail to redress their injuries because — as this Court has recognized — greenhouse

gas emissions are a “global occurrence” that arise mostly outside the United States,

thereby making it all the more speculative and uncertain that even Plaintiffs’

unprecedented remedy would actually redress their asserted injuries. Bellon, 732

F.3d at 1147 (finding no redressability in similar case).

                    b.    Federal courts may not entertain this action
                          in any event.

      Quite aside from these fatal flaws with respect to standing, this action simply

is not one that a federal court may entertain consistent with the Constitution. The

“judicial Power of the United States,” U.S. Const. art. III, § 1, is “one to render

dispositive judgments” in “cases and controversies” as defined by Article III. Plaut

v. Spendthrift Farm, Inc., 514 U.S. 211, 218-19 (1995) (internal quotation marks

omitted). That power can “come into play only in matters that were the traditional

concern of the courts at Westminster” — “cases and controversies of the sort


                                          18
     Case 6:15-cv-01517-AA     Document 420-1    Filed 11/05/18   Page 30 of 69




traditionally amenable to, and resolved by, the judicial process.” Vermont Agency

of Natural Resources v. United States ex rel. Stevens, 529 U.S. 765, 774 (2000)

(same). Thus, if “a dispute is not a proper case or controversy, the courts have no

business deciding it.” DaimlerChrysler Corp., 547 U.S. at 341.

      Plaintiffs’ action is not a case or controversy cognizable under Article III.

Plaintiffs ask the district court to review and assess the entirety of Congress’s and

the Executive Branch’s programs and regulatory decisions relating to climate change

and then to pass upon the comprehensive constitutionality of all of those policies,

programs, and inaction in the aggregate. See, e.g., ECF No. 7, ¶¶ 277-310. No

federal court has ever purported to invoke the “judicial Power” to perform such a

sweeping policy review — and for good reason: the Constitution commits to

Congress the power to enact comprehensive government-wide measures of the sort

sought by Plaintiffs. And it commits to the President the power to oversee the

Executive Branch in its administration of existing law and to draw on its expertise

and formulate policy proposals for changing that law. Such functions are not the

province of Article III courts. The district court’s contrary assertion constitutes a

“judicial usurpation of power.” Cheney, 542 U.S. at 380.

      Plaintiffs appeal to the district court’s equitable powers as justifying the

review they seek in this case. But a federal court’s equitable powers are “subject to

restrictions: the suit must be within the traditional scope of equity as historically



                                         19
     Case 6:15-cv-01517-AA      Document 420-1      Filed 11/05/18   Page 31 of 69




evolved in the English Court of Chancery.” Guaranty Trust Co. v. York, 326 U.S.

99, 105 (1945).     The relief requested by Plaintiffs is plainly not of the sort

“traditionally accorded by courts of equity.” Grupo Mexicano de Desarrollo, S.A.

v. Alliance Bond Fund, Inc., 527 U.S. 308, 319 (1999). “There simply are certain

things that courts, in order to remain courts, cannot and should not do.” Missouri v.

Jenkins, 515 U.S. 70, 132 (1995) (Thomas, J., concurring). One of those things is

“running Executive Branch agencies.” Id. at 133. The same is surely true of running

all of them. At bottom, this dispute over American energy and environmental policy

“is not a proper case or controversy” or a proper suit in equity, and so “the courts

have no business deciding it.” DaimlerChrysler Corp., 547 U.S. at 341.

             2.     The district court clearly and indisputably erred by
                    allowing the claims to proceed outside the binding
                    framework of the APA.

      Plaintiffs’ action is misconceived for another reason. Under the APA, a

judicial challenge to an agency’s regulatory measures must be targeted at

specifically identified agency actions or alleged failures to act, and review must be

based on the administrative record for those actions and in accordance with special

statutory provisions for judicial review. The APA provides that a “person suffering

legal wrong because of agency action, or adversely affected or aggrieved by agency

action within the meaning of a relevant statute, is entitled to judicial review thereof.”

5 U.S.C. § 702. The APA authorizes a reviewing court to “hold unlawful and set



                                           20
     Case 6:15-cv-01517-AA      Document 420-1     Filed 11/05/18   Page 32 of 69




aside agency action” that is “arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law” or “contrary to constitutional right, power,

privilege, or immunity,” id. § 706(2)(A)-(B), and to “compel agency action

unlawfully withheld or unreasonably delayed,” id. § 706(1).

      The APA thus provides a “comprehensive remedial scheme” for a “person

‘adversely affected . . . ’ by agency action” or alleged failure to act with respect to

regulatory requirements and standards, permitting, and other administrative

measures. Western Radio Services Co. v. U.S. Forest Service, 578 F.3d 1116, 1122-

23 (9th Cir. 2009) (citation omitted), cert. denied, 559 U.S. 1106 (2010); see also

Wilkie v. Robbins, 551 U.S. 537, 551-54 (2007) (describing the APA as the remedial

scheme for vindicating complaints against “unfavorable agency actions”); Webster

v. Doe, 486 U.S. 592, 607 n.* (1988) (Scalia, J., dissenting) (explaining that the APA

“is an umbrella statute governing judicial review of all federal agency action,” and

that “if review is not available under the APA it is not available at all”).

      Plaintiffs allege that a vast number of (mostly unspecified) “agency action[s]”

and inactions spanning the last several decades are, in the words of the APA,

“contrary to constitutional right.” 5 U.S.C. §§ 702, 706(2)(B). As currently

formulated, however, Plaintiffs’ claims may not proceed under the APA, because

the APA allows challenges only to “circumscribed, discrete” final agency action, not

the “broad programmatic attack” on agency policies asserted by Plaintiffs here.



                                          21
     Case 6:15-cv-01517-AA     Document 420-1     Filed 11/05/18   Page 33 of 69




Norton v. Southern Utah Wilderness Alliance, 542 U.S. 55, 62, 64 (2004) (SUWA);

accord Lujan v. National Wildlife Federation, 497 U.S. 871, 891 (1990). Plaintiffs

expressly cast their claims as a challenge to the “affirmative aggregate actions” of

the defendant agencies, ECF No. 7, ¶ 5 — the antithesis of a challenge to specifically

identified and “discrete agency action” as permitted by Congress under the APA.

SUWA, 542 U.S. at 64.

      Plaintiffs do not argue that their claims are proper under the APA. Rather,

they argue that their claims need not comply with the APA because the Constitution

itself provides a right of action. ECF No. 7, ¶ 13. But the Supreme Court has never

suggested that the Constitution itself provides an across-the-board right of action for

all constitutional claims. To the contrary, the Court recently concluded that the

Supremacy Clause does not “confer a right of action,” a decision that conflicts with

the inherent cause of action for constitutional claims envisioned by Plaintiffs.

Armstrong v. Exceptional Child Center, Inc., 135 S. Ct. 1378, 1384 (2015).

      The district court likewise failed to grapple with Armstrong. ECF No. 369, at

19-25. Armstrong recognized that federal courts have equitable authority in some

circumstances “to enjoin unlawful executive action.” 135 S. Ct. at 1385. But it

emphasized that equitable power is “subject to express and implied statutory

limitations.” Id. Thus, “[w]here Congress has created a remedial scheme for the

enforcement of a particular federal right,” courts “have, in suits against federal



                                          22
     Case 6:15-cv-01517-AA     Document 420-1     Filed 11/05/18   Page 34 of 69




officers, refused to supplement that scheme with one created by the judiciary.”

Seminole Tribe of Florida v. Florida, 517 U.S. 44, 74 (1996). Here, even if the

equitable authority of an Article III court could otherwise ever extend to an action

remotely resembling the one pursued by Plaintiffs here, the APA provides “express

. . . statutory limitations” that “foreclose,” Armstrong, 135 S. Ct. at 1385 (internal

quotation marks omitted), Plaintiffs’ asserted constitutional claims against the broad

and largely unspecified “aggregate actions” of the federal government as a whole,

ECF No. 7, ¶ 129.

             3.     The district court clearly and indisputably erred by
                    allowing the claims to proceed on the merits.

      Finally, even if the district court could reach the merits of Plaintiffs’

constitutional theories, it should not have allowed their claims to move forward, let

alone to a ten-week trial. In declining to dismiss the case, the court concluded that

Plaintiffs had stated two constitutional claims based on substantive due process:

(1) a judicially enforceable fundamental right to “a climate system capable of

sustaining human life,” and (2) a federal public-trust doctrine to the same effect.

ECF No. 369, at 48, 55. Both claims are baseless.

                    a.    Substantive due process

      As the Supreme Court has twice recognized, Plaintiffs’ substantive due

process claims are “striking” in breadth. ECF No. 330-1; ECF No. 416, at 2. The

Supreme Court has repeatedly instructed courts considering novel due process


                                         23
     Case 6:15-cv-01517-AA     Document 420-1     Filed 11/05/18    Page 35 of 69




claims to “exercise the utmost care whenever . . . asked to break new ground in this

field, lest the liberty protected by the Due Process Clause be subtly transformed”

into judicial policy preferences. Washington v. Glucksberg, 521 U.S. 702, 720

(1997) (internal quotation marks omitted). More specifically, the Supreme Court

has “regularly observed that the Due Process Clause specially protects those

fundamental rights and liberties which are, objectively, deeply rooted in this

Nation’s history and tradition.”      Id. at 720-21 (same).        The district court’s

recognition here of a sweeping and “unenumerated fundamental right” to “a climate

system capable of sustaining human life,” ECF No. 83, at 31-32, squarely contradicts

that directive. Such a right is entirely without basis in this Court’s precedent or in

the Nation’s history and tradition.

      The district court’s recognition of a constitutional right to particular climate

conditions, moreover, would wrest fundamental policy issues of energy

development and environmental regulation affecting everyone in the country from

“the arena of public debate and legislative action,” and thrust them into the

supervision of the federal courts. Glucksberg, 521 U.S. at 720. Indeed, the district

court’s decision here would vest a single district court — acting at the behest of 21

minors, a person purporting to act on behalf of future generations, and a single

environmental organization advocating one particular perspective — with authority

to oversee some of the most complex and high-stakes policy problems in



                                         24
     Case 6:15-cv-01517-AA      Document 420-1    Filed 11/05/18   Page 36 of 69




government. To understate considerably, Congress or an “expert agency is surely

better equipped to do the job than individual district judges.” American Electric

Power, 564 U.S. at 428.

      Remarkably, the district court rooted its recognition of a fundamental due

process right to “a climate system capable of sustaining human life,” ECF No. 83, at

32, in the Supreme Court’s recognition of a fundamental right to same-sex marriage

in Obergefell v. Hodges, 135 S. Ct. 2584 (2015). There is no relationship, however,

between a distinctly personal and circumscribed right to same-sex marriage and the

alleged right to a climate system capable of sustaining human life that apparently

would run indiscriminately to every individual in the United States. The right

recognized by the district court has no relationship to any right as “fundamental as a

matter of history and tradition” as the right to marry recognized in Obergefell. Id.

at 2602. Nor was Obergefell’s recognition of that narrow right an invitation to

abandon the cautious approach to recognizing new fundamental rights that is

demanded by the Court’s prior decisions. The district court’s reliance on Roe v.

Wade, 410 U.S. 113 (1973), and a decision by the Supreme Court of the Philippines

provides no further support. See ECF No. 83, at 31-32. To the contrary, the court’s

invocation of such far-afield precedents underscores that the right it purported to

recognize has no legal basis.




                                         25
     Case 6:15-cv-01517-AA      Document 420-1      Filed 11/05/18   Page 37 of 69




                    b.     Public-trust doctrine

      Plaintiffs’ novel public-trust claim fares no better. The roots of a public-trust

doctrine “trace to Roman civil law and its principles can be found in the English

common law on public navigation and fishing rights over tidal lands and in the state

laws of this country.” PPL Montana, LLC v. Montana, 565 U.S. 576, 603 (2012).

Where it applies, such a rationale generally is that “the sovereign owns all of its

navigable waterways and the lands lying beneath them as trustee of a public trust for

the benefit of the people.” National Audubon Society v. Superior Court, 33 Cal. 3d

419, 434 (internal quotation marks omitted), cert. denied, 464 U.S. 977 (1983).

      Plaintiffs attempt to invoke a federal public-trust doctrine to impose judicially

enforceable, extra-statutory obligations on the government’s regulation of the fossil-

fuel industry and the alleged effects on the atmosphere. They fail, however, to

identify a single decision applying public-trust notions in this sweeping and novel

manner. Even if such a doctrine could ever dictate a sovereign’s regulation of private

parties, Plaintiffs’ claim would be unavailing because a public-trust doctrine is

purely a matter of state law and pertains only to a state’s functions. See PPL

Montana, 565 U.S. at 603 (“[T]he public trust doctrine remains a matter of state

law.”). Indeed, the D.C. Circuit concluded that a similar public-trust claim against

federal officials was so insubstantial that it could not even provide a basis for federal

jurisdiction. See Alec L. ex rel. Loorz v. McCarthy, 561 Fed. Appx. 7, 8 (per curiam),



                                           26
     Case 6:15-cv-01517-AA     Document 420-1     Filed 11/05/18     Page 38 of 69




cert. denied, 135 S. Ct. 774 (2014). As the D.C. Circuit explained, the Supreme

Court has “categorically rejected any federal constitutional foundation for [the

public trust] doctrine, without qualification or reservation.” Id.

      B.     The government has no other adequate means to attain
             relief from the district court’s refusal to terminate these
             fundamentally misguided and improper proceedings.

      Mandamus is warranted to correct the district court’s egregious errors because

the government has “no other adequate means” to obtain relief from the district

court’s refusal to dismiss this litigation or to prevent the impending trial. Cheney,

542 U.S. at 380. The denial of a motion to dismiss is not among the “final decisions

of the district courts” reviewable by a court of appeals under 28 U.S.C. § 1291. The

district court has repeatedly rejected the government’s requests to certify its

decisions for interlocutory appeal. ECF No. 172; ECF No. 369, at 59-61. Indeed,

the court refused to certify its decision for interlocutory appeal even after the

Supreme Court expressly recognized the “substantial grounds for difference of

opinion” about the justiciability of the claims, ECF No. 330-1 — a statement directly

tracking the text of the statute authorizing certification for interlocutory appeal, 28

U.S.C. § 1292(b), but that the court did not even mention in its order denying the

government’s dispositive motions. In its most recent order, moreover, the Supreme

Court underscored the fact that the district court “declined to certify its orders for

interlocutory review under 28 U.S.C. § 1292(b).” ECF No. 416, at 2.



                                          27
     Case 6:15-cv-01517-AA       Document 420-1     Filed 11/05/18   Page 39 of 69




      To be sure, the government might be able to raise some of the arguments

asserted here after a 10-week liability-phase trial, after a finding that the federal

government is liable for the harms of climate change, and after further proceedings

to impose an unprecedented invasive remedy. But an appellate reversal at that point

would hardly provide an “adequate means” of obtaining relief from the usurpation

of power by the district court and from the resulting proceedings that themselves

violate the separation of powers. Cheney, 542 U.S. at 380 (emphasis added); see

also, e.g., In re Kellogg Brown & Root, Inc., 756 F.3d 754, 761 (D.C. Cir. 2014)

(granting mandamus where appeal after final judgment would not provide an

“adequate” means of obtaining relief ), cert. denied, 135 S. Ct. 1163 (2015); In re

Justices of Supreme Court of Puerto Rico, 695 F.2d 17, 20-25 (1st Cir. 1982) (same);

16 Charles Alan Wright et al., Federal Practice and Procedure § 3932 (3d ed. 2005

& Supp. 2018) (citing similar cases).

      The government, moreover, is not a private litigant seeking to evade the

normal process of appellate review. The Executive Branch agencies and officials

sued by Plaintiffs will “suffer a special institutional harm by being forced to remain”

in this suit through a trial, finding of liability, and entry of a remedy. In re Justices,

695 F.2d at 20. As the Supreme Court explained in Cheney, “mandamus standards

are broad enough to allow a court of appeals to prevent a lower court from interfering

with a coequal branch’s ability to discharge its constitutional responsibilities.” 542



                                           28
     Case 6:15-cv-01517-AA     Document 420-1     Filed 11/05/18   Page 40 of 69




U.S. at 382; see also id. (recognizing the “paramount necessity of protecting the

Executive Branch from vexatious litigation that might distract it from the energetic

performance of its constitutional duties”).     Here, requiring the government to

participate in the fundamentally misguided trial envisioned by the district court

would constitute a “judicial usurpation of power” warranting mandamus for at least

two additional reasons. Id. at 380.

      First, subjecting the government to trial on Plaintiffs’ claims would violate

the APA’s reticulated scheme for agencies to make factual assessments and policy

determinations through rulemaking with broad public participation and through

agency adjudication, not though civil litigation directly in Article III courts. The

APA sets forth a “comprehensive regulation of procedures” for agency

decisionmaking. Wong Yang Sung v. McGrath, 339 U.S. 33, 36 (1950). “Time and

again,” the Supreme Court has explained that the APA establishes the exclusive

procedural requirements for agency decisionmaking, and courts are not free to alter

those requirements. Perez v. Mortgage Bankers Ass’n, 135 S. Ct. 1199, 1207 (2015).

To require agencies to take official positions on factual assessments and questions

of policy concerning the climate through the civil litigation process — and then, if

liability is found, to participate in further judicial proceedings to impose on them an

“enforceable national remedial plan to phase out fossil fuel emissions and draw

down excess atmospheric CO2,” ECF No. 83, at 12-13, 26-27 (quoting ECF No. 7,



                                          29
     Case 6:15-cv-01517-AA     Document 420-1    Filed 11/05/18   Page 41 of 69




at 94) — would impermissibly conflict with the procedures prescribed by the APA

and deprive other interested parties and the public of the opportunity mandated by

Congress or agency procedures to provide input.*

      Second, subjecting the government to trial on Plaintiffs’ claims would violate

the Constitution’s separation of powers. Even before the enactment of the APA, the

Supreme Court recognized that permitting an agency’s “findings to be attacked or

supported in court by new evidence would substitute the court for the administrative

tribunal,” Tagg Bros. & Moorhead v. United States, 280 U.S. 420, 444 (1930), a step

that would improperly allow the court to “usurp[] the agency’s function,”

Unemployment Compensation Commission v. Aragon, 329 U.S. 143, 155 (1946).

Moreover, “in cases where Congress has simply provided for review, without setting

forth the standards to be used or the procedures to be followed,” the Supreme Court

has made clear that “consideration is to be confined to the administrative record and

that no de novo proceeding may be held.” United States v. Carlo Bianchi & Co.,

373 U.S. 709, 715 (1963).

      Limiting judicial review of actions taken within the scope of the agency’s

authority as conferred by Congress in its organic statute in this manner reflects



*
 For example, this action clearly implicates Congress’s policy decisions in the Clean
Air Act. Section 307 of that Act, 42 U.S.C. § 7607, contains a procedural scheme
bearing on air quality-related rulemaking and adjudication that is even more highly
reticulated than the APA default.

                                         30
     Case 6:15-cv-01517-AA      Document 420-1      Filed 11/05/18   Page 42 of 69




fundamental separation-of-powers principles. By seeking to leverage the civil

litigation process to direct federal agencies’ decisions outside the congressionally

prescribed statutory frameworks that govern the official actions of the numerous

agencies and officials that Plaintiffs have sued, Plaintiffs would run roughshod over

those principles.    Plaintiffs’ proposed approach violates the vesting of the

“legislative Power[]” in Congress to the extent it would require agencies to

transgress the substantive and procedural constraints imposed on them by statute.

U.S. Const. art. I, § 1. To the extent Plaintiffs seek a judicial decree directly

requiring the government to develop and implement broad policies across the

Executive Branch, they seek to violate the Constitution’s vesting of “executive

Power . . . in a President of the United States.” Id. art. II, § 1, cl. 1. Granting

mandamus relief is the only “adequate means” of preventing such intrusions.

Cheney, 542 U.S. at 380.

      C.     Mandamus relief is appropriate under the circumstances.

      Finally, and for the reasons discussed above, mandamus relief is “appropriate

under the circumstances.” Cheney, 542 U.S. at 381. As noted, mandamus was

traditionally used “to confine [an inferior court] to a lawful exercise of its prescribed

jurisdiction,” and granting mandamus to dismiss this case based on the manifest

absence of Article III jurisdiction and of any cognizable constitutional rights on the

merits would be consistent with that use. Id. at 380; see also, e.g., In re Roman



                                           31
     Case 6:15-cv-01517-AA     Document 420-1     Filed 11/05/18   Page 43 of 69




Catholic Diocese of Albany, New York, Inc., 745 F.3d 30, 35-36 (2d Cir. 2014) (per

curiam) (issuing writ of mandamus based on district court’s failure to grant motion

to dismiss for lack of jurisdiction); Abelesz v. OTP Bank, 692 F.3d 638, 651-52 (7th

Cir. 2012) (same); In re Justices, 695 F.2d at 25 (same); Wright, supra, § 3933.1

(discussing other examples).

      Mandamus is particularly appropriate here because dismissing the case is the

only way “to prevent a lower court from interfering with a coequal branch’s ability

to discharge its constitutional responsibilities.” Cheney, 542 U.S. at 382. As noted,

the Supreme Court has indicated that appellate review before trial is appropriate by

reciting language from the statute authorizing certification for interlocutory appeal

and by expressly citing that statute. ECF No. 330-1; ECF No. 416, at 2. But the

district court has declined to follow the Supreme Court’s direction, leaving an

extraordinary writ as the only means for appellate review before much of the

Executive Branch is subjected to a trial on baseless claims that the district court has

no authority to remedy. The “novelty of the District Court’s” ruling, “combined

with its potentially broad and destabilizing effects,” underscores that granting such

a writ is “appropriate under the circumstances.” In re Kellogg Brown & Root, 756

F.3d at 763 (quoting Cheney, 542 U.S. at 381).




                                          32
      Case 6:15-cv-01517-AA      Document 420-1      Filed 11/05/18   Page 44 of 69




II.   Alternatively, if the district court declines to certify its orders for
      interlocutory appeal under 28 U.S.C. § 1292(b), this Court should
      issue a writ of mandamus directing the district court to do so.

      If the district court declines to certify its denials of the government’s

dispositive motions for interlocutory appeal under 28 U.S.C. § 1292(b), and if this

Court does not issue a writ of mandamus directing the district court to dismiss this

action, this Court should at least issue a writ directing the district court to certify its

decisions for interlocutory appeal under § 1292(b) — as the Supreme Court has now

made unmistakably clear that the district court should do. See ECF No. 416, at 2.

      To be sure, certification for interlocutory appeal under § 1292(b) is an exercise

of discretion for the district court. But as the Supreme Court has made clear, “a

motion to [a court’s] discretion is a motion, not to its inclination, but to its judgment;

and its judgment is to be guided by sound legal principles.” Martin v. Franklin

Capital Corp., 546 U.S. 132, 139 (2005) (Roberts, C.J.) (quoting United States v.

Burr, 25 F. Cas. 30, 35 (No. 14,692d) (C.C. Va. 1807) (Marshall, C.J.)). As the

Supreme Court explained, “limiting discretion according to legal standards helps

promote the basic principle of justice that like cases should be decided alike.” Id.;

cf. Fernandez-Roque v. Smith, 671 F.2d 426, 431 (11th Cir. 1982) (“[T]his case

presents the truly ‘rare’ situation in which it is appropriate for this court to require

certification of a controlling issue of national significance.”).




                                            33
       Case 6:15-cv-01517-AA    Document 420-1     Filed 11/05/18   Page 45 of 69




       The Supreme Court has left little room for doubt that the district court’s orders

denying the government’s dispositive motions meet the “legal standards” for

certification under 28 U.S.C. § 1292(b). Martin, 546 U.S. at 139. As this Court has

recognized in this very case, mandamus is available in “exceptional circumstances

amounting to . . . a clear abuse of discretion.” In re United States, 884 F.3d at 834

(quoting Cheney, 542 U.S. at 380). The district court’s refusal to certify for

interlocutory appeal such an extraordinary decision as the district court’s here, after

the Supreme Court has expressly indicated that the standard for certification is

satisfied, would surely qualify as a “clear abuse of discretion” and an “exceptional”

circumstance warranting mandamus. Id.

III.   In any event, this Court should immediately grant a stay of
       proceedings in the district court pending consideration of this
       petition.

       Finally, the government requests a stay of district court proceedings while this

Court and, if necessary, the Supreme Court consider the government’s pending

request for mandamus relief. See All Writs Act, 28 U.S.C. § 1651(a) (authorizing

courts to issue “all writs necessary or appropriate in aid of their respective

jurisdictions and agreeable to the usages and principles of law”); cf. 9th Cir. General

Order 6.8a (motions panel “may also issue a stay or injunction pending further

consideration of the application”).




                                          34
     Case 6:15-cv-01517-AA       Document 420-1      Filed 11/05/18    Page 46 of 69




       Whether to issue a stay is “an exercise of judicial discretion . . . to be guided

by sound legal principles,” Nken v. Holder, 556 U.S. 418, 433-34 (2009) (internal

quotation marks omitted), based on the following four factors: (1) the applicant’s

likely success on the merits; (2) irreparable injury to the applicant absent a stay;

(3) substantial injury to the other parties; and (4) the public interest. Id. at 434 (citing

Hilton v. Braunskill, 481 U.S. 770, 776 (1987)). The first two factors are “the most

critical.” Id. The balance of equities and consideration of the public interest merge

when the government is a party. Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073,

1092 (9th Cir. 2014).

       Parts I and II above demonstrate that the government has a strong likelihood

of obtaining some form of mandamus relief from either this Court or from the

Supreme Court. Indeed, the Supreme Court has expressly stated that “adequate relief

may be available in” this Court, and, by denying the government’s mandamus

petition without prejudice, ECF No. 416, at 2-3, the Supreme Court has left open

the possibility that it would grant mandamus in response to a future request by the

government.

       Sections I.B and I.C in particular (pp. 27-32) show that, absent a stay, the

government will suffer irreparable injury. Specifically, the government will be

forced to proceed with a 10-week liability trial that is fundamentally inconsistent

with Article III and the separation of powers under the Constitution, as well as with



                                            35
     Case 6:15-cv-01517-AA      Document 420-1     Filed 11/05/18   Page 47 of 69




procedures Congress has prescribed in agencies’ organic statutes and the APA for

agencies to consider factual and legal issues concerning major policy and for the

courts to review their determinations. Trial would force the government to address

climate-change policy not in APA rulemakings and other agency actions authorized

by statute, but rather in a single trial court in Oregon. These injuries caused by the

trial itself could not be remedied on appeal.

      The more tangible costs of these proceedings should also not be ignored. As

of October 18, when the government filed its mandamus petition in the Supreme

Court, the Department of Justice alone had already devoted more than 13,000

attorney and paralegal hours and spent millions of taxpayer dollars in expert fees,

travel expenses, and other non-attorney fees defending against Plaintiffs’ baseless

claims. Exhibit 1, ¶¶ 2-3 (filed concurrently herewith). If the liability phase of trial

proceeds as scheduled, the parties are expected to present up to 72 witnesses — 43

lay witnesses and 29 expert witnesses. Id., ¶ 5. Expert testimony would be expected

on a diverse range of topics — including the impacts of climate change on ocean

chemistry, sea level, glaciers, terrestrial ecosystems, and human physical and

emotional health, as well as the technical and economic feasibility of transitioning

to renewable sources of energy and sequestering carbon from the atmosphere, to

name just a few examples — described in more than 1100 pages worth of expert

reports.   Id.   Plaintiffs’ exhibit list includes documents dating back to the



                                          36
     Case 6:15-cv-01517-AA      Document 420-1     Filed 11/05/18   Page 48 of 69




Washington Administration. To conduct a trial of this staggering complexity, even

under conservative estimates, attorneys and paralegals of the Department’s

Environmental and Natural Resources Division are likely to commit an additional

7300 hours and additional millions of taxpayer dollars between now and February

2019 to proceedings that should never occur. Id., ¶¶ 6-7.

      The government, of course, recognizes the need to devote resources to defend

against plausible claims and, in the ordinary course, it does not seek extraordinary

relief from this Court simply because it disagrees with a district court’s resolution of

a dispositive motion. But the claims in this case are extraordinary, and the district

court’s errors are numerous and profound. The costs that those errors would impose

on the government, if the trial is permitted to proceed, would unavoidably “distract

[the Department] from the energetic performance of its constitutional duties” in a

manner that warrants this Court’s intervention. Cheney, 542 U.S. at 382.

      By contrast, Plaintiffs can make no credible claim that a relatively brief stay

to decide the government’s petition will cause them irreparable harm. Because

Plaintiffs’ alleged injuries stem from the cumulative effects of CO2 emissions from

every source in the world over decades, whatever additions to the global atmosphere

that may somehow be attributed to the defendant agencies over the time it takes to

resolve the government’s pending petition are plainly de minimis in context and not

a source of irreparable harm.



                                          37
      Case 6:15-cv-01517-AA       Document 420-1      Filed 11/05/18    Page 49 of 69




       This Court rightly granted a stay of district court proceedings in order to

consider the government’s first mandamus petition in this case. In re United States,

No. 17-71692, ECF No. 7 (July 25, 2017). And the Chief Justice granted an

administrative stay for the Supreme Court to consider the government’s most recent

mandamus petition. Because the Nken factors strongly favor a stay — and because

the Supreme Court plainly contemplated that this Court would address the

government’s request for “adequate relief” before trial, ECF No. 416, at 2 — a stay

is appropriate here.

                                     CONCLUSION

       For the foregoing reasons, the Court should issue a writ of mandamus

directing the district court to dismiss this action or, alternatively, to certify its denials

of the government’s dispositive motions for interlocutory appeal pursuant to 28

U.S.C. § 1292(b). Moreover, the Court should immediately grant an administrative

stay of proceedings in the district court pending consideration of this petition.

       Dated: November 5, 2018.




                                             38
     Case 6:15-cv-01517-AA   Document 420-1   Filed 11/05/18   Page 50 of 69




                                      Respectfully submitted,

                                      s/ Eric Grant
                                      JEFFREY BOSSERT CLARK
                                      Assistant Attorney General
                                      JEFFREY H. WOOD
                                      ERIC GRANT
                                      Deputy Assistant Attorneys General
                                      ANDREW C. MERGEN
                                      SOMMER H. ENGELS
                                      ROBERT J. LUNDMAN
                                      Attorneys
                                      Environment and Natural Resources Division
Counsel for Petitioners               U.S. Department of Justice




                                     39
     Case 6:15-cv-01517-AA    Document 420-1     Filed 11/05/18   Page 51 of 69




                      STATEMENT OF RELATED CASES

      There are three related cases within the meaning of Circuit Rule 28-2.6,

namely, the government’s prior petitions for writs of mandamus: In re United States,

884 F.3d 830 (9th Cir. 2018) (No. 17-71692); In re United States, 895 F.3d 1102

(9th Cir. 2018) (No. 18-71928); and In re United States (denied as moot Nov. 2,

2018) (No. 18-72776).
               Case 6:15-cv-01517-AA               Document 420-1         Filed 11/05/18   Page 52 of 69


    Form 8.           Certificate of Compliance Pursuant to 9th Circuit Rules 28.1-1(f),
                      29-2(c)(2) and (3), 32-1, 32-2 or 32-4 for Case Number 18-_____
Note: This form must be signed by the attorney or unrepresented litigant and attached to the end of the brief.
I certify that (check appropriate option):

   This brief complies with the length limits permitted by Ninth Circuit Rule 28.1-1.
   The brief is             words or                pages, excluding the portions exempted by Fed. R. App. P.
   32(f), if applicable. The brief's type size and type face comply with Fed. R. App. P. 32(a)(5) and (6).


   This brief complies with the length limits permitted by Ninth Circuit Rule 32-1.
   The brief is             words or                pages, excluding the portions exempted by Fed. R. App. P.
   32(f), if applicable. The brief's type size and type face comply with Fed. R. App. P. 32(a)(5) and (6).


   This brief complies with the length limits permitted by Ninth Circuit Rule 32-2(b).
   The brief is              words or               pages, excluding the portions exempted by Fed. R. App. P.
   32(f), if applicable, and is filed by (1)   separately represented parties; (2)     a party or parties filing a
   single brief in response to multiple briefs; or (3)   a party or parties filing a single brief in response to a
   longer joint brief filed under Rule 32-2(b). The brief's type size and type face comply with Fed. R. App. P.
   32(a)(5) and (6).


   This brief complies with the longer length limit authorized by court order dated
   The brief's type size and type face comply with Fed. R. App. P. 32(a)(5) and (6). The brief is
   words or               pages, excluding the portions exempted by Fed. R. App. P. 32(f), if applicable.


   This brief is accompanied by a motion for leave to file a longer brief pursuant to Ninth Circuit Rule 32-2
   (a) and is 9,256        words or                pages, excluding the portions exempted by Fed. R. App. P. 32
   (f), if applicable. The brief’s type size and type face comply with Fed. R .App. P. 32(a)(5) and (6).


   This brief is accompanied by a motion for leave to file a longer brief pursuant to Ninth Circuit Rule 29-2
   (c)(2) or (3) and is             words or                pages, excluding the portions exempted by Fed. R.
   App. P. 32(f), if applicable. The brief's type size and type face comply with Fed. R. App. P. 32(a)(5) and
   (6).


   This brief complies with the length limits set forth at Ninth Circuit Rule 32-4.
   The brief is              words or                pages, excluding the portions exempted by Fed. R. App. P.
   32(f), if applicable. The brief’s type size and type face comply with Fed. R. App. P. 32(a)(5) and (6).




Signature of Attorney or                                                                   Date   Nov 5, 2018
Unrepresented Litigant
                         s/ Eric Grant
("s/" plus typed name is acceptable for electronically-filed documents)


                                                                                                     (Rev.12/1/16)
     Case 6:15-cv-01517-AA      Document 420-1     Filed 11/05/18   Page 53 of 69




                           CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed the foregoing with the Clerk of the

Court for the United States Court of Appeals for the Ninth Circuit by using the

appellate CM/ECF system on November 5, 2018.

      I further certify that on this date, a notice of filing of the foregoing (including

a complete copy of the foregoing) will be filed in the district court in the underlying

matter, and service in compliance with Federal Rule of Appellate Procedure 21(a)(1)

will be accomplished through the district court’s CM/ECF system. All counsel in

this case are participants in that system. In addition, a courtesy copy of the foregoing

has been provided via e-mail to the following counsel for Plaintiffs:

      Julia A. Olson
      JuliaAOlson@gmail.com
      Wild Earth Advocates
      1216 Lincoln Street
      Eugene, Oregon 97401

      Philip L. Gregory
      pgregory@gregorylawgroup.com
      Gregory Law Group
      1250 Godetia Drive
      Redwood City, California 94062

      Daniel M. Galpern
      Dan.Galpern@gmail.com
      Law Offices of Daniel M. Galpern
      1641 Oak Street
      Eugene, Oregon 97401
Case 6:15-cv-01517-AA   Document 420-1    Filed 11/05/18   Page 54 of 69




Andrea K. Rodgers
Andrearodgers42@gmail.com
Law Offices of Andrea K. Rodgers
3026 NW Esplanade
Seattle, Washington 98117

                                   s/ Eric Grant
                                   Eric Grant

                                   Counsel for Petitioners
     Case 6:15-cv-01517-AA    Document 420-1     Filed 11/05/18   Page 55 of 69




                                  No. 18-_____


     UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT


                  In re UNITED STATES OF AMERICA, et al.

              UNITED STATES OF AMERICA, et al., Petitioners,

                                        v.

  UNITED STATES DISTRICT COURT FOR THE DISTRICT OF OREGON,
                          Respondent,

                                       and

     KELSEY CASCADIA ROSE JULIANA, et al., Real Parties in Interest.


      On Petition for a Writ of Mandamus to the United States District Court
                for the District of Oregon (No. 6:15-cv-01517-AA)


       EXHIBITS TO PETITION FOR A WRIT OF MANDAMUS AND
          EMERGENCY MOTION UNDER CIRCUIT RULE 27-3


                                        JEFFREY BOSSERT CLARK
                                        Assistant Attorney General
                                        JEFFREY H. WOOD
                                        ERIC GRANT
                                        Deputy Assistant Attorneys General
                                        ANDREW C. MERGEN
                                        SOMMER H. ENGELS
                                        ROBERT J. LUNDMAN
                                        Attorneys
                                        Environment and Natural Resources Division
                                        U.S. Department of Justice
                                        Post Office Box 7415
                                        Washington, D.C. 20044
                                        (202) 514-0943
Counsel for Petitioners                 eric.grant@usdoj.gov
     Case 6:15-cv-01517-AA   Document 420-1    Filed 11/05/18   Page 56 of 69




                                  EXHIBITS

1.   Declaration of Guillermo A. Montero, filed in In re United States, No. 18A410

     (U.S. Oct. 18, 2018).

2.   Letter from Plaintiffs’ counsel to government’s counsel (Nov. 3, 2018).
Case 6:15-cv-01517-AA   Document 420-1   Filed 11/05/18   Page 57 of 69




                        Exhibit 1
   Case 6:15-cv-01517-AA     Document 420-1   Filed 11/05/18    Page 58 of 69

                                      3a


                 IN THE SUPREME COURT OF THE UNITED STATES




                               No. 18A-

                  IN RE UNITED STATES OF AMERICA, ET AL.




               DECLARATION OF GUILLERMO A. MONTERO
          IN SUPPORT OF APPLICATION FOR A STAY PENDING
     DISPOSITION OF A PETITION FOR A WRIT OF MANDAMUS TO THE
     UNITED STATES DISTRICT COURT FOR THE DISTRICT OF OREGON
            AND ANY FURTHER PROCEEDINGS IN THIS COURT
             AND REQUEST FOR AN ADMINISTRATIVE STAY




     I, Guillermo A. Montero, do declare and if called upon would

testify as follows:

     1.     I am an assistant chief in the Environment and Natural

Resources Division ("ENRD") of         the    United States Department of

Justice,   where    I have   worked   since   2004.     In     that capacity, I

supervise the attorneys of record for Defendants in the district

court proceedings of the above-captioned action.                I have personal

knowledge of the statements made herein, as informed by my review

of district court filings, information in the ENRD case management

system,    and    information compiled     from   the   ENRD     Office   of    the

Comptroller,       Expert   Witness   Unit,    and    Office     of   Litigation

Support.

     2.     As of October 17, 2018, ENRD has devoted over 13,000

attorney and paralegal hours defending this case.
      Case 6:15-cv-01517-AA     Document 420-1     Filed 11/05/18    Page 59 of 69

                                        4a
                                           2

       3.      As of October 17, 2018, ENRD has expended $2,134,141.09

on expert witness invoice payments; $13,333.57 on invoice payments

for    depositions    and     transcripts;        and   $121,611.61        on   employee

travel expenses.

       4.      The liability phase of trial in this case will begin on

October 29, 2018, and is expected to last approximately 50 calendar

days over the course of several months.                  The district court has

scheduled the first two weeks of this phase of trial for October

29 through November 9, 2018.

       5.      The parties have indicated that they will call 29 expert

witnesses during         this phase    of      trial, and as many as 43               lay

witnesses, for a total of 72 potential witnesses.                            The expert

witnesses will testify to a broad range of topics, including the

impacts of climate change on ocean chemistry, sea level, glaciers,

terrestrial ecosystems, and human physical and emotional health,

as well as the technical and economic feasibility of transitioning

to renewable sources of energy and sequestering carbon from the

atmosphere.       That proposed testimony is described in 1,156 pages

of    expert    reports   and    approximately 130         hours      of   depositions

completed as of October 12.

       6.      Between now and the end of the liability phase of trial,

I estimate that ENRD will expend another $5.2 million in expert

witness     fees,   in    addition    to    the    following        sundry      expenses:

$198,986.65 for travel-related expenses from October 2018 through
   Case 6:15-cv-01517-AA          Document 420-1      Filed 11/05/18    Page 60 of 69

                                           5a
                                              3

February 2019; $40,000 in transcript, copying, and shipping costs;

and $9,600 for a conference room at trial.

     7.        Primary    responsibilities          for    handling     this    phase   of

trial have been assigned to five attorneys and three paralegals.

I estimate that each attorney will expend anywhere from 60 to 80

hours per week on this case for the ten weeks I expect trial to be

in session, and anywhere from 30 to 40 hours per week on this case

when trial is not in session, viz., the weeks of Nov. 12-16, Nov.

19-23, Dec. 17-21, Dec. 24-28, and Dec. 31-Jan. 4.                      I also estimate

that each      attorney     will    work   between 10 and          12    hours per      day

between now and the start of this phase of trial on October 29.

Similarly, I estimate that the three paralegals assigned to this

trial will expend a combined total of 220 hours per week on this

case for the ten weeks I expect trial to be in session, and a

combined total of 100 hours per week on this case while trial is

not in session.        I also estimate that those three paralegals will

work a combined 24 hours per day on this case between now and the

start of this phase of trial on October 29.                      Based on the lowest

number    in    each     range,    and   if       trial   proceeds     as   expected,    I

conservatively estimate that ENRD attorneys and paralegals will

expend at least 7,300 hours on the liability phase of trial between

now and February, 2019.

     8.        Attached as Exhibit A is a true and correct copy of

Plaintiffs' Witness List, which Plaintiffs filed with the district

court on October 15, 2018.
   Case 6:15-cv-01517-AA   Document 420-1   Filed 11/05/18   Page 61 of 69

                                   6a
                                    4

     9.     Attached as Exhibit B is a true and correct copy of

Defendants' Witness List, which Defendants filed with the district

court on October 15, 2018.

     10.    Attached as Exhibit C is a true and correct copy of the

Exhibit List Plaintiffs served on Defendants on October 12, 2018,

with column-widths modified solely for purposes of facilitating

printing.

     11.    Attached as Exhibit D is a true and correct copy of the

Exhibit List Defendants served on Plaintiffs on October 12, 2018,

with column-widths modified solely for purposes of facilitating

printing.

     I declare that the foregoing is true and correct.                Executed

on this 17th day of October, 2018.




                                  GUILLERMO A.,     ONTERO
Case 6:15-cv-01517-AA   Document 420-1   Filed 11/05/18   Page 62 of 69




                        Exhibit 2
       Case 6:15-cv-01517-AA       Document 420-1       Filed 11/05/18     Page 63 of 69




                                 GREGORY LAW GROUP
                                    1250 Godetia Drive
                               Redwood City, CA 94062-4163
                              pgregory@gregorylawgroup.com

                                      November 3, 2018

VIA EMAIL

Sean C. Duffy
Frank Singer
Marissa Piropato
Clare Boronow
Erika Norman
U.S. DEPARTMENT OF JUSTICE
ENVIRONMENT & NATURAL RESOURCES DIVISION
601 D Street NW
Washington, DC 20004
sean.c.duffy@usdoj.gov
frank.singer@usdoj.gov
Marissa.piropato@usdoj.gov
clare.boronow@usdoj.gov
Erika.Norman@usdoj.gov

       Re:    Juliana v. United States, 6:15-cv-01517-AA, Pretrial Issues on which Counsel
              Should Meet and Confer

Dear Sean, Frank, Marissa, Clare, and Erika,

       In light of the Supreme Court order dated November 2, 2018, Plaintiffs would like to set
up a meet and confer session to commence an immediate trial. To that end, we are available to
meet and confer any time on the following issues on Monday, November 5:

PLAINTIFFS’ EXHIBIT LIST

   •   Plaintiffs’ Exhibit List was filed with the Court on October 19. On November 2, Plaintiffs
       sent Defendants via overnight mail a USB stick containing all of Plaintiffs’ exhibits
       identified with exhibit number and Bates stamped number. That USB stick will arrive
       before 10:30 a.m. on Monday, November 5. Plaintiffs are continuing to refine our Exhibit
       List and will inform you of any changes to the Exhibit List as soon as possible.
   •   Plaintiffs also have filed their opposition to Defendants’ Motion to Strike Plaintiffs’
       Exhibits.
       Case 6:15-cv-01517-AA        Document 420-1       Filed 11/05/18     Page 64 of 69




                                                                               November 3, 2018
                                                                                    Page 2 of 5

DEFENDANTS’ EXHIBIT LIST

   •   Defendants’ Exhibit List was filed with the Court on October 19.
   •   Plaintiffs filed objections to Defendants’ Exhibit List on October 19.
   •   Plaintiffs have reviewed Defendants’ FRE 1006 Summary and have found numerous
       inaccuracies. Plaintiffs hereby request Defendants withdraw their FRE 1006 Summary.
   •   Plaintiffs have reviewed the Congressional Hearing Reports included on Defendants’
       Exhibit List and have numerous objections regarding these Reports.
   •   Plaintiffs will be filing supplemental objections to Defendants’ Exhibit List.
   •   Plaintiffs remain willing to meet and confer on these issues.

MOTIONS IN LIMINE

Plaintiffs’ Motions in Limine re. Judicial Notice

   •   Plaintiffs filed their Motion for Reconsideration with respect to the documents that the
       Court did not judicially notice.
   •   Plaintiffs remain willing to meet and confer on this issue.

Defendants’ Threatened Motion to Strike Plaintiffs’ Fact Witnesses

   •   On November 2, Plaintiffs responded via letter that Defendants have no grounds to strike
       Plaintiffs’ eight fact witnesses.
   •   Plaintiffs remain willing to meet and confer on this issue.

Defendants’ Motion to Strike Plaintiffs’ Pretrial Order

   •   Plaintiffs filed their response in opposition.
   •   Plaintiffs remain willing to meet and confer on this issue.

Defendants’ Motions in Limine re: Experts

   •   Catherine Smith
          o Plaintiffs will file their response in opposition on or before November 5.
          o Plaintiffs will meet and confer on this issue in light of the points raised in
              Plaintiffs’ response.
   •   Akilah Jefferson
          o Plaintiffs have filed their response in opposition.
          o Plaintiffs remain willing to meet and confer on this issue in light of the points
              raised in Plaintiffs’ response.
   •   Unidentified portions of scientific expert testimony of six experts
          o Plaintiffs have filed their response in opposition.
          o Plaintiffs remain willing to meet and confer on this issue in light of the points
              raised in Plaintiffs’ response.
       Case 6:15-cv-01517-AA        Document 420-1        Filed 11/05/18      Page 65 of 69




                                                                                 November 3, 2018
                                                                                      Page 3 of 5

Defendants’ Motion for Judicial Notice of Congressional Hearing Reports

   •   Plaintiffs filed their response not opposing the authenticity of the documents but
       preserving their objections to Defendants’ Exhibit List.
   •   Plaintiffs remain willing to meet and confer on this issue in light of the points raised in
       Plaintiffs’ response.

DISCOVERY

Depositions

   •   Plaintiffs propose taking the depositions of the following witnesses during the week of
       November 12:
           o Dr. Akilah Jefferson in San Diego;
           o Dr. Karrie Walters in Eugene;
           o Dr. Jeffrey Sugar in Los Angeles;
           o The author of the Speth Rebuttal Report; and
           o Those Plaintiffs not previously deposed who will testify at trial in Eugene.

Gus Speth Rebuttal Report

   •   Plaintiffs propose a new deadline for service of this rebuttal report as November 9, 2018.
       The prior deadline was October 26, one week after the temporary stay was put in place.
   •   Plaintiffs propose taking the deposition of this witness during the week of November 12.

Plaintiffs’ Supplemental Responses to Defendants’ Interrogatories

   •   Plaintiffs will serve supplemental responses to Defendants’ interrogatories.

Plaintiffs’ Motion to Compel Interrogatory Responses

   •   Plaintiffs will file a renewed request for expedited consideration of this motion.

TRIAL

Trial Scheduling

   •   Plaintiffs will request that the Court hold the Pre-Trial Conference on November 8 or 9.
   •   Plaintiffs will request that trial commence either on November 19 or during the latter part
       of the week of November 12 if the Court’s schedule allows, first with opening statements
       and witnesses.
   •   Plaintiffs believe opening statements should be limited to two hours per side.
       Case 6:15-cv-01517-AA       Document 420-1        Filed 11/05/18     Page 66 of 69




                                                                               November 3, 2018
                                                                                    Page 4 of 5


Designation of Eakin & Kuperberg Deposition Transcripts

   •   Plaintiffs request that Defendants stipulate to the use of designated deposition testimony
       from these two witnesses.

Agenda for Pretrial Conference

   •   Plaintiffs believe the parties should agree on a proposed agenda for the Pre-Trial
       Conference.
   •   Plaintiffs’ proposed agenda is as follows:

          o Administrative matters
              ▪ Trial Dates
              ▪ Hours per day: 8:30-4:30 p.m.
              ▪ Break out rooms
              ▪ Time limits per side for the presentation of evidence

          o Opening statement: 2 hours per side.

          o Order of witnesses
               ▪ Notice 48 hours in advance
               ▪ All witnesses are allowed in the courtroom

          o Handling of experts
               ▪ We will ask the Court to have reviewed an expert’s report before that
                   expert takes the witness stand.
               ▪ We will suggest a limited direct examination of an expert witness based on
                   the court’s review of his or her report.
               ▪ Voir dire of an expert.
               ▪ We will ask the Court to consider taking experts out of order such that
                   Plaintiffs may put on their rebuttal experts during Plaintiffs’ case-in-chief.
               ▪ We will ask the Court to address confidential proceedings re. testimony
                   about Plaintiffs.

          o Handling of exhibits
               ▪ Hard copies/binders: the parties should reach a date for completion of the
                   physical marking and numbering of all papers and objects that are
                   expected to be introduced as exhibits.
                      • Bates number
                      • Exhibit sticker
                      • Submission to court
                              o Objections
      Case 6:15-cv-01517-AA        Document 420-1         Filed 11/05/18      Page 67 of 69




                                                                                 November 3, 2018
                                                                                      Page 5 of 5

                         •   Objections not so disclosed (other than objections under Federal
                             Rules of Evidence 402 and 403) shall be deemed waived unless
                             excused by the court for good cause shown. See Fed. R. Civ. P.
                             26(a)(3).
                                o Does not apply to demonstratives
                                o Effect of failure to list an exhibit or to disclose such exhibit
                                    to opposing counsel will result, except upon a showing of
                                    good cause, in the non-admissibility of the exhibit into
                                    evidence at the trial.
                                o Plaintiffs will raise with the Court that Defendants failed to
                                    make their exhibits available for inspection prior to the due
                                    date for submission of objections.
                                o For each listed exhibit, counsel shall determine whether
                                    they will stipulate to admissibility for all purposes or at
                                    least waive foundation for the opposing party's exhibits.

          o Depositions
                      •      Designations by the offering party of those portions of any
                             depositions which will be presented at trial.
                         •   The other party shall then designate additional portions of any
                             deposition appearing on the offering party's list.
                         •   A party who objects to admissibility of deposition testimony to be
                             offered shall file a list of objections that party intends to preserve.
                         •   Counsel shall then confer prior to commencement of the trial to
                             edit the depositions.

          o Use of other discovery materials

       Plaintiffs are willing to consider other matters that Defendants wish to raise. We look
forward to scheduling a meet and confer on November 5.

                                             Regards,

                                             /s/

                                             Philip L. Gregory

cc:    Julia A. Olson

       Andrea Rodgers
     Case 6:15-cv-01517-AA      Document 420-1     Filed 11/05/18   Page 68 of 69




                           CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed the foregoing with the Clerk of the

Court for the United States Court of Appeals for the Ninth Circuit by using the

appellate CM/ECF system on November 5, 2018.

      I further certify that on this date, a notice of filing of the foregoing (including

a complete copy of the foregoing) will be filed in the district court in the underlying

matter, and service in compliance with Federal Rule of Appellate Procedure 21(a)(1)

will be accomplished through the district court’s CM/ECF system. All counsel in

this case are participants in that system. In addition, a courtesy copy of the foregoing

has been provided via e-mail to the following counsel for Plaintiffs:

      Julia A. Olson
      JuliaAOlson@gmail.com
      Wild Earth Advocates
      1216 Lincoln Street
      Eugene, Oregon 97401

      Philip L. Gregory
      pgregory@gregorylawgroup.com
      Gregory Law Group
      1250 Godetia Drive
      Redwood City, California 94062

      Daniel M. Galpern
      Dan.Galpern@gmail.com
      Law Offices of Daniel M. Galpern
      1641 Oak Street
      Eugene, Oregon 97401
Case 6:15-cv-01517-AA   Document 420-1    Filed 11/05/18   Page 69 of 69




Andrea K. Rodgers
Andrearodgers42@gmail.com
Law Offices of Andrea K. Rodgers
3026 NW Esplanade
Seattle, Washington 98117

                                   s/ Eric Grant
                                   Eric Grant

                                   Counsel for Petitioners
